Citation Nr: 0630221	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  02-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.L. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1944.  The veteran died on November [redacted], 2000.  The 
appellant is the widow of the veteran.

These matters come to the Board of Veterans' Appeals (Board) 
from a rating decision dated in December 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to dependency and indemnity compensation benefits 
pursuant to 38 U.S.C.A. § 1318.  

In January 2002, the appellant and H.L. testified at a 
hearing before the RO.  

In November 2003, this matter was remanded to the RO.  


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2000; the cause of the 
veteran's death as shown on the death certificate was 
intracerebral hemorrhage due to dementia.   

2.  At the time of the veteran's death, service connection 
was in effect for post traumatic stress disorder which was 
rated as 50 percent disabling from March 1, 1986; gunshot 
wound scar to the left knee which was rated as zero percent 
disabling from February 9, 1977; and gunshot wound scar to 
the right thigh which was rated as zero percent disabling 
from February 9, 1977.    

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.

5.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disability incurred in service did not cause or 
materially contribute to the cause of the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

2.  The criteria for Dependency and Indemnity Compensation 
benefits under the provisions of 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  Id. at 1333-1334. 

The Board finds that the appellant has been afforded 
appropriate VCAA notice.  The RO provided notice letters to 
the appellant in February 2004 and October 2004.  The letters 
notified the appellant of the information and evidence that 
must be submitted to substantiate the claims for service 
connection for the cause of the veteran's death and for 
entitlement to Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1318.  The letters notified the 
appellant of what information and evidence must be provided 
by the appellant and what information and evidence would be 
obtained by VA.  She was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of her claims to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In this case, the appellant was provided VCAA notice after 
the initial adjudication of the claims in December 2000.  As 
noted above, the appellant was provided with content-
complying notice in February and October 2004.  After the 
VCAA notice was provided, the appellant had almost two years 
to respond to the notice and submit additional evidence in 
support of her claims.  The claims were readjudicated in a 
statement of the case dated in February 2005 and in 
supplemental statements of the case dated in January 2006 and 
March 2006.  The Board finds that the actions taken by VA 
have essentially cured the error in the timing of notice.  
See Mayfield, supra.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  The Board also points out that the appellant has 
not alleged any prejudice.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3), 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her 
claims for service connection for the cause of the veteran's 
death and for Dependency and Indemnity Compensation benefits 
pursuant to 38 U.S.C.A. § 1318.  Regarding elements (4) and 
(5) (degree of disability and effective date), the appellant 
was provided with notice of the type of evidence necessary to 
establish a disability rating and effective date in June 
2006.  The Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  The Board 
also notes that as discussed below, service connection for 
the cause of the veteran's death and entitlement to 
Dependency and Indemnity Compensation benefits pursuant to 
38 U.S.C.A. § 1318 are not warranted.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

The Board finds that the duty to assist has been met.  All 
available copies of the veteran's service medical records are 
associated with the claims file.  In January 1989, the 
National Personnel Records Center (NPRC) informed the RO that 
there were no medical records for the veteran on file and the 
file was fire-related.  The Board finds that any other 
efforts to locate the service medical records would be futile 
since the records were destroyed and no longer exist.     

A copy of the hospitalization records for the veteran's 
hospitalization prior to and until the time of death are 
associated with the claims folder.  The veteran's death 
certificate is associated with the claims folder.  An autopsy 
was not performed.  The RO obtained a medical opinion as to 
whether the veteran's cause of death was related to service 
or a service-connected disability in November 2001.  The 
appellant was afforded a hearing before the RO in January 
2002.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claims.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).



Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.5(a) (2005).  In pertinent part, 38 U.S.C.A. 
§ 1318 also authorizes the payment of DIC to a benefits-
eligible surviving spouse in cases where a veteran's death 
was not service-connected, provided that the veteran was in 
receipt of or "entitled to receive" compensation at the rate 
of a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had not established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000).  The final regulation established an 
interpretive rule reflecting VA's conclusion that 38 U.S.C.A. 
§ 1318(b) authorizes payment of DIC only in cases where the 
veteran had, during his or her lifetime, established a right 
to receive total service-connected disability compensation 
from VA for the period required by that statute, or would 
have established such a right if not for clear and 
unmistakable error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002) 
(veteran required to have been rated totally disabled for a 
continuous period of eight years prior to death), the 
implementing regulation, 38 C.F.R. § 20.1106 (2004), does 
permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. 
§ 3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical veterans benefit statute, 
38 C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 
38 C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening "hypothetical 
entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 
38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318.  So the only 
possible ways of prevailing on a claim for benefits under 38 
U.S.C.A. § 1318 would be: (1) meeting the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) showing that such requirements would have been 
met but for CUE in a previous decision.

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), 
the Court determined that the theory of hypothetical 
entitlement should be applied to claims pending the date of 
the change of 38 C.F.R. § 3.22, on January 21, 2000.  Prior 
to that time, the amended 38 C.F.R. § 3.22 could not be 
retroactively applied.  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

Service connection for the cause of the veteran's death 

The appellant argues that service connection for the cause of 
the veteran's death is warranted because the veteran's 
service-connected post traumatic stress disorder (PTSD) 
contributed to the veteran's cause of death.  The appellant 
argues that the service-connected PTSD led to the dementia 
and the intracerebral hemorrhage, which was the immediate 
cause of death.    

At the time of the veteran's death, service connection was in 
effect for PTSD which was rated as 50 percent disabling from 
March 1, 1986; gunshot wound scar to the left knee which was 
rated as zero percent disabling from February 9, 1977; and 
gunshot wound scar to the right thigh which was rated as zero 
percent disabling from February 9, 1977.     

There is no competent evidence which establishes that a 
service-connected disability caused or contributed to the 
intracerebral hemorrhage due to dementia, which was the cause 
of the veteran's death, or that the cause of death was 
related to service.  

In fact, there is competent evidence which establishes that 
the service-connected PTSD did not have a direct casual 
relationship with the veteran's dementia and intracerebral 
hemorrhage and death, and that there were many other factors 
which contributed to the veteran's dementia and intracerebral 
hemorrhage and death including nonservice-connected diabetes 
mellitus, chronic arterial disease evidenced by coronary 
artery disease, chronic obstructive pulmonary disease, and 
hypercholesterolemia.  The competent evidence of record 
establishes that the dementia and intracerebral hemorrhage 
manifested many years after service and there is no competent 
evidence relating these disorders to service.   

The evidence of record shows that early dementia with 
depression was diagnosed in February 1987.  VA hospital 
records dated in February 1987 to March 1987 indicate that 
the veteran manifested significant symptomatology consistent 
with the diagnosis of PTSD.  The examiner also indicated that 
the veteran manifested evidence of recent memory difficulties 
with marked difficulty in recollection and recall, especially 
in areas where he should be quite familiar.  It was noted 
that the veteran had a pattern of losing things, forgetting 
where things are, and difficulty remembering landmarks in his 
hometown.  The Axis I diagnoses were PTSD, chronic, and early 
dementia with depression.  

In May 1994, the veteran was admitted to a VA hospital for a 
work-up for dementia.  A neuropsychology consult revealed 
that the veteran had moderate deficits in verbal memory and 
visuo-constructive skills, moderate to severe deficits in 
attention abilities, and significant impairment in complex 
sequencing of motor tasks, abstract reasoning abilities, and 
arithmetic skills.  The examiners concluded that the veteran 
exhibited significant cognitive deficits consistent with a 
diagnosis of vascular dementia or primary degenerative 
dementia, Alzheimer's type.  The examiners concluded that 
given the veteran's history of cardiovascular disease and 
lack of significant atrophy on Magnetic Resonance Imaging 
(MRI), the findings were most consistent with a diagnosis of 
vascular dementia.  The examiners indicated that the 
veteran's prescription drugs must be considered in terms of 
the etiology of the veteran's recent memory problems.  The 
examiners also noted that the veteran had a history of 
nightmares, anxiety, and isolation which suggested PTSD.  The 
examiners did not attribute the dementia to the PTSD.  

VA hospital records show that the veteran was hospitalized 
from February 23, 2000 to November [redacted], 2000, the date of his 
death.  The hospital records indicate that the veteran was 
hospitalized with the diagnoses of senile dementia of the 
Alzheimer's type, end stage; subdural hematoma; coronary 
artery disease; insulin dependent diabetes mellitus; and 
status post multiple falls with an old healed right wrist 
fracture.  The hospital records note that the veteran's 
course in extended care was one of slow progressive decline 
of function with the veteran having several falls.  The 
veteran was generally weak, unstable on his feet, and he fell 
frequently.  It was noted that the veteran had a fall in the 
end of October in his room but there was no evidence of any 
injury.  However, a week after the fall, the veteran 
developed lethargy, diminished alertness, and reduced 
activity level.  A computed tomograpy (CT) scan of the head 
was done and this showed old and recent subdural hematomas.  
Neurosurgery was contacted and they advised that because of 
the veteran's history of advanced dementia, surgical 
intervention would be a high risk with a very poor benefit, 
and it was not recommended.  This information was reviewed 
with the veteran's family and the family requested comfort 
care measures only.  Following this episode, the veteran 
became more alert but in a short period of time, he became 
significantly worse, obtunded, with severe hemiplegia.  The 
veteran was transferred to the inpatient hospice unit.  His 
condition rapidly deteriorated, and with his family at his 
bedside, he died of the consequences of the advanced dementia 
and subdural hematomas from his falls.  The veteran's death 
certificate indicates that the immediate cause of death was 
intracerebral hemorrhage due to dementia.  An autopsy was not 
performed.  

In November 2001, a VA examiner reviewed the claims folder 
and concluded that the veteran's PTSD did not have a direct 
casual relationship with the veteran's cerebral hemorrhage 
and death.  The examiner opined that the PTSD was not a 
contributing factor in the veteran's death.  The examiner 
stated that there were many other factors that appear to 
contribute to the veteran's cerebral hemorrhage and dementia 
including diabetes mellitus, chronic arterial disease 
evidenced by coronary artery disease, chronic obstructive 
pulmonary disease, hypercholesterolemia, and possibly other 
factors.   

The Board finds that the competent evidence of record 
establishes that the dementia and intracerebral hemorrhage 
manifested many years after service and there is no competent 
evidence relating these disorders to service or to the a 
service-connected disability.  Further, the Board finds that 
the competent evidence establishes that the service-connected 
PTSD did not have a direct casual relationship with the 
veteran's dementia and intracerebral hemorrhage and death, 
and that there were many other factors which contributed to 
the veteran's dementia and intracerebral hemorrhage and death 
including nonservice-connected diabetes mellitus, chronic 
arterial disease evidenced by coronary artery disease, 
chronic obstructive pulmonary disease, and 
hypercholesterolemia.    

There is no competent evidence which establishes that the 
service-connected PTSD or the service-connected gunshot wound 
scars to the left knee and right thigh caused or contributed 
to the dementia and intracerebral hemorrhage.    

The evidence in favor of a link between the cause of the 
veteran's death and a disease or injury in service, consists 
of the appellant's testimony at the personal hearing 
conducted in January 2002 and the statements submitted by 
daughters of the veteran in support of the appellant's claim. 
Although competent to offer evidence as to facts within their 
personal knowledge, such as the occurrence of an in-service 
injury, or symptoms, without the appropriate medical training 
or expertise, neither the appellant nor her daughters are 
competent to render an opinion on a medical matter, such as, 
in this case, the possible relationship between the service-
connected PTSD and the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, the medical evidence 
does not establish a causal connection between the veteran's 
cause of death and the veteran's period of service including 
a disability or disease incurred in service.    

The veteran's service medical records make no reference to 
any of the diseases resulting in his death.  There is no 
evidence of any of the fatal conditions within one year from 
service separation.  There is also no competent evidence 
indicating that the causes of death are related to service.  
Early dementia was diagnosed in February 1987, over 40 years 
after service.  The evidence shows that the veteran incurred 
the intracerebral hematoma in 2000 due to a fall due to 
senile dementia of Alzheimer's type, end stage.   

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied.

Entitlement to DIC Benefits pursuant to 38 U.S.C.A. § 1318

In this case, the claim for DIC under 38 U.S.C.A. § 1318 was 
filed in December 2000, after January 21, 2000.  Therefore, 
"hypothetical entitlement" is not a viable basis for 
establishing benefits.  So the only possible ways of 
prevailing on a claim for benefits under 38 U.S.C.A. § 1318 
would be: (1) meeting the statutory duration requirements for 
a total disability rating at the time of death; or (2) 
showing that such requirements would have been met but for 
clear and unmistakable error in a previous decision.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of non-service-connected causes, if the 
veteran's death was not the result of his own willful 
misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 38 
U.S.C.A. § 1318.  Review of the record shows that the veteran 
was separated from service in October 1944.  Service 
connection for psychoneurosis was granted in August 1946.  A 
50 percent evaluation was granted from April 1, 1946.  In 
July 1947, the disability was characterized as anxiety state, 
moderate, and the disability rating was reduced to 10 percent 
from September 15, 1947.  In May 1958, the disability 
evaluation was reduced to zero percent from July 2, 1958.  In 
July 1976, the disability was characterized as anxiety 
neurosis and a 10 percent rating was assigned from May 28, 
1975.  In October 1976, a 30 percent rating was assigned to 
the anxiety neurosis from February 17, 1976.  In February 
1979, a 50 percent evaluation was assigned to the anxiety 
neurosis from October 5, 1978.  In April 1986, the veteran's 
psychiatric disability was characterized as PTSD with panic 
attacks and a 100 percent rating was assigned from January 
14, 1986 to February 28, 1986 pursuant to 38 C.F.R. § 4.29 
for hospitalization due to the service-connected disability.  
A 50 percent rating was assigned from March 1, 1986.   

In April 1977, service connection for gunshot wound scars to 
the left knee and right thigh was granted and zero percent 
evaluations were assigned to each scar from February 9, 1977.   

The record shows that the service-connected PTSD and gunshot 
wound scars to the left knee and right thigh were not rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death and were not 
continuously rated totally disabling for a period of not less 
than five years from the date of his discharge from active 
duty.  Additionally, the veteran was not a former prisoner of 
war who died after September 30, 1999.

In addition, the veteran was not "entitled to receive" 
compensation for service-connected disability rated totally 
disabling for a continuous period of at least 10 years 
immediately preceding his death within the meaning of the law 
because none of the circumstances specified in section 
3.22(b) under which a veteran might have been entitled to 
receive compensation but was not in actual receipt of 
compensation is shown or alleged to be applicable in the 
present case.  It is not argued that, but for the receipt of 
military retired or retirement pay, the veteran would have 
been entitled at the time of death to receive compensation 
for service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or continuously rated totally disabling from the date of the 
veteran's discharge and for at least 5 years immediately 
preceding death.  The appellant also has not raised a claim 
of clear ad unmistakable error in a final rating decision, 
pursuant to 38 C.F.R. § 3.105(a).  See also Fugo v. Brown, 6 
Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 
(1994) (emphasizing the pleading requirements for raising, 
and burden of proof for establishing, a clear and 
unmistakable error claim).  The appellant has not asserted, 
nor does the record show that the law or facts, extant at the 
time, were incorrectly applied in a previous rating decision.  
Accordingly, the claim for DIC under 38 U.S.C.A. § 1318 must 
be denied.

Consequently, DIC benefits under the provisions of 38 
U.S.C.A. § 1318 are not warranted.  As the preponderance of 
the evidence is against the appellant's claim, the benefit of 
the doubt doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 

DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


